[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15471         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JULY 26, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                          D.C. Docket No. 8:10-cr-00343-SDM-TBM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff - Appellee,

                                               versus

LUKE KAY,

lllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (July 26, 2011)

Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:

         Howard C. Anderson, appointed counsel for Luke Kay, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Kay’s supervised release and resulting sentence are AFFIRMED.




                                          2